Filed 9/20/16 P. v. Kessell CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B270744

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA425000)
         v.

RAUL KESSELL,

         Defendant and Appellant.



THE COURT:*
         Appellant Raul Kessell (Kessell) pleaded guilty to possessing cocaine base for sale
in violation of Health and Safety Code section 11351.5. He was sentenced to 30 days in
county jail, and was given credit for 30 days in custody. The trial court put Kessell on
three years of probation, ordered him to serve 300 hours of community service with
Caltrans, and imposed a $50 lab fee, a $30 surcharge fee, and a $40 postconviction
assessment fine. Subsequently, the trial court held a hearing and revoked Kessell’s
probation. The trial court initially sentenced Kessell to the midterm of three years in
local custody, but then it granted a motion to strike a prison prior and sentenced Kessell
to the low term of two years in local custody. In connection therewith, he was given 219
days of custody credit.

*        ASHMANN-GERST, Acting P. J., CHAVEZ, J., HOFFSTADT, J.
       Kessell now appeals from the judgment, and he does not challenge the validity of
his guilty plea. His appointed counsel filed a no merit brief pursuant to People v. Wende
(1979) 25 Cal. 3d 436, 441 (Wende) raising no issues for us to consider. On May 24,
2016, we notified Kessell of the no merit brief and gave him leave to file, within 30 days,
a brief or letter setting forth any arguments supporting his appeal. He did not submit
either a brief or letter. After review of the record, we conclude Kessell is not entitled to
appellate relief.
       We are satisfied that Kessell’s counsel complied with her responsibilities. We
conclude that Kessell has received adequate and effective appellate review of the
judgment entered against him by virtue of counsel’s compliance with the Wende
procedure, and our review of the record. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal. 4th 106, 123-124.)
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                              2